NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ____________

                                    No. 13-2444
                                   ____________

                                ROSS A. FIORANI,
                                             Appellant,

                                         v.

                   HEWLETT PACKARD CORP.; FRANCESCA
                   RUDE; FRANCESCA DOUGHERTY; GINGER
                  BORG; LYNN BENSON; BONNIE CONNOLLY;
                      NANCY SCOLLON; STAPLES INC.
                     __________________________________

                   On Appeal from the United States District Court
                              for the District of Delaware
                             (D.C. Civ. No. 13-cv-00121)
                   District Judge: Honorable Richard G. Andrews
                     __________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               September 23, 2013

             Before: SMITH, CHAGARES and SHWARTZ, Circuit Judges

                        (Opinion filed: September 26, 2013)
                                   ____________

                                     OPINION
                                   ____________


PER CURIAM
       Appellant Ross Fiorani appeals from an order of the District Court dismissing his in

forma pauperis complaint under 28 U.S.C. § 1915(e)(2)(B)(i). For the reasons that follow, we

will affirm.

       Fiorani, a resident of Virginia, filed an in forma pauperis complaint in the United States

District Court for the District of Delaware against Hewlett Packard, a California corporation,

Staples, Inc., and certain individual defendants, alleging violations of several state and federal

consumer protection and racketeering laws in connection with his purchase of allegedly

defective laptop computers. Fiorani demanded money damages.

       The District Court granted Fiorani’s in forma pauperis application, and, in an order

entered on April 29, 2013, dismissed the complaint as malicious under 28 U.S.C. §

1915(e)(2)(B)(i).   The court reasoned that Fiorani has engaged in the practice of filing

frivolous lawsuits in the federal courts, see Fiorani v. Chrysler-Dodge Corp., 2011 WL
1085034 (E.D. Va. March 18, 2011), and has even been enjoined by one court from filing

actions without leave of court, see id. at *1. In addition, he had recently, in 2012, filed a nearly

identical action against Hewlett Packard and Staples in the United States District Court for the

Northern District of California, which remained pending, see Fiorani v. Hewlett-Packard, D.C.

Civ. No. 12-cv-01240.     The District Court’s dismissal meant that Fiorani could not proceed

with his District of Delaware complaint without prepayment of the usual filing fees.

       Fiorani appeals. We have jurisdiction under 28 U.S.C. § 1291. An impoverished

plaintiff may prosecute his case without prepayment of the filing fees, 28 U.S.C. § 1915(a)(1),

but the in forma pauperis statute provides that the District Court shall dismiss the action at any

time if the court determines that it is “frivolous or malicious,” 28 U.S.C. § 1915(e)(2)(B)(i).

                                                 2
We review the District Court’s decision to dismiss an in forma pauperis complaint as frivolous

or malicious for an abuse of discretion. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       “A court that considers whether an action is malicious must, in accordance with the

definition of the term “malicious,” engage in a subjective inquiry into the litigant’s motivations

at the time of the filing of the lawsuit to determine whether the action is an attempt to vex,

injure or harass the defendant.” Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir. 1995).

Here, the District Court reasoned in part that Fiorani has a well-documented history of filing

frivolous lawsuits in the courts within the Fourth Circuit. The specific question presented,

however, is whether Fiorani was motivated by a desire to vex, injure, or harass the defendants,

and not whether he has abused the federal courts. See id.

       In his brief on appeal, Fiorani challenges the District Court’s decision on two bases that

are unrelated to the issue of maliciousness. In any event, these arguments, including that

federal law prevents a District Court from dismissing, pursuant to the in forma pauperis statute,

an action like his which alleges that felonies were committed by agents of the defendants, see

Appellant’s Brief, at 3; and that a District Court, having determined that a litigant has met the

financial requirements of the in forma pauperis statute, may not then dismiss it as frivolous or

malicious, see id., are meritless. Moreover, we reject Fiorani’s baseless assertion that the

District Court was biased in his case. An adverse ruling by itself is not evidence of a court’s

bias. Cf. Securacomm Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir. 2000)

(party’s displeasure with legal rulings does not form an adequate basis for recusal).

       Fiorani also argues that his District of Delaware action against Hewlett Packard and

Staples was not malicious because he benefitted from a 2008 class action in California, but he

                                                3
has never received the compensation he was due, See Appellant’s Brief, at 4, 6. He asserts that

the District Court for the Northern District of California, where his other action is currently

pending, has improperly delayed disposition of his claims seeking compensation from the 2008

class action, see id. at 7, and he suggests that this is why he turned to the District of Delaware,

see id. at 8, 14, 17-18. We have carefully reviewed Fiorani’s District of Delaware complaint,

and, although he made reference to the 2008 California class action at ¶ 50, and later filed a

copy of the class action complaint as an exhibit, see Docket Entry No. 6, he never once

asserted that he was turning to the District of Delaware because of unfair delay in the Northern

District of California; he did not even disclose the existence of the identical action in the

Northern District of California.

       Accordingly, we are not persuaded by Fiorani’s arguments on appeal that the District

Court abused its discretion in determining that his motivation in filing the District of Delaware

action was to vex, injure, or harass the defendants, See Deutsch, 67 F.3d at 1086. Repetitive

litigation undoubtedly is some evidence of a litigant’s motivation to vex or harass a defendant

where it serves no legitimate purpose. The complaint before the District Court disclosed no

legitimate purpose for Fiorani’s District of Delaware action, given that there is an identical

action pending in the Northern District of California against the very same defendants.

       For the foregoing reasons, we will affirm the order of the District Court dismissing

Fiorani’s compliant under the in forma pauperis statute.




                                                4